UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 o OR TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from: to Commission file number: 000-30375 Las Vegas Gaming, Inc. (Exact name of small business issuer as specified in its charter) Nevada 88-0392994 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4000 West Ali Baba Lane, Suite D, Las Vegas, Nevada 89118 (Address of principal executive offices) (702) 871-7111 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 12,227,653 shares of Common Stock Series A, $.001 par value, as of September 30, 2007 Transitional Small Business Disclosure Format (check one):Yes oNo x Table of Contents LAS VEGAS GAMING, INC. FORM 10-QSB TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Operations 5 Consolidated Statements of Stockholders’ Equity 6 Consolidated Statements of Cash Flow 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Resultsof Operations 18 Critical Accounting Policies and Estimates 18 Recent Accounting Pronouncements 20 Results of Operations 20 Liquidity and Capital Resources 22 Off Balance Sheet Financing 24 Qualitative and Quantitative Disclosures about Market Risk 24 Item 3. Controls and Procedures 24 PART II - OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 PortalVision, PromoVision, SlottoVision, AdVision, Nevada Numbers, The Million Dollar Ticket, and Nevada Keno are our trademarks. This report may contain trademarks and trade names of other parties, corporations, and organizations. 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2006 September 30, 2007 Current assets (Unaudited) Cash $ 1,675,588 $ 1,004,635 Investment in marketable securities 150,806 126,957 Accounts receivable, net of allowance of $9,096 and $7,165 466,222 505,352 Inventories 514,972 1,202,653 Prepaid expenses, deposits and other 576,090 177,520 Jackpot reserve deposits 4,154,190 1,849,716 7,537,868 4,866,833 Equipment and software, net of accumulated depreciation of $1,329,140 and $1,470,208 917,835 923,680 Other assets Goodwill 955,277 955,277 Trademarks, copyrights, patents and other identifiable intangibles, net of accumulated amortization of $616,169 and $978,193 1,800,066 1,438,043 Other 116,878 95,237 $ 11,327,924 $ 8,279,071 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 1,189,947 $ 955,441 Current portion of long-term debt 1,310,874 2,274,335 Progressive jackpot liability 1,625,051 817,121 4,125,872 4,046,897 Long-term debt 3,144,903 2,504,758 Conditionally redeemable equity Series B Convertible Preferred Stock, $.001 par value, 346,140 and 134,350 shares issued and outstanding 1,730,700 671,750 Stockholders' equity Convertible Preferred Stock, $.001 par, 10,000,000 shares authorized: Series A: 536,400 and 0 shares issued and outstanding 536 — Series C: 50,000 and 39,000 shares issued and outstanding 50 39 Series D:125,000 shares issued and outstanding 125 125 Series E:351,000 and 712,800 shares issued and outstanding 351 713 Common Stock Series A and Common Stock, $.001 par, 90,000,000 shares authorized, 9,819,680 and 12,227,653 shares issued and outstanding 9,820 12,227 Additional paid-in capital 21,453,014 26,843,211 Less due from officers and stockholders — (366,000 ) Deficit (19,137,447 ) (25,434,649 ) 2,326,449 1,055,666 $ 11,327,924 $ 8,279,071 The accompanying notes are an integral part of these financial statements. 3 Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONSOLIDATED
